DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.

Response to Amendment
Applicant’s amendment filed on 8/8/2022 is acknowledged.  Claims 1, 2, 7-11, 13, 21, 24, and 28 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-11, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0250261 A1).
Regarding claim 1, Kim teaches a semiconductor structure (structure in Figs. 15E and 21 of Kim), comprising: 
a stack of semiconductor layers (N1-N3 in Fig. 21 of Kim) disposed over a substrate (102); 
a high-k metal gate structure (HKMG) (145 & 150L in Fig. 21) interleaved between the stack of semiconductor layers; 
a dielectric inner spacer (140 and AG in Fig. 15E) disposed on a sidewall of the HKMG, wherein the dielectric inner spacer includes a first layer (140) disposed on the sidewall of the HKMG and a second layer (AG) disposed on the first layer, and wherein composition of the first layer is different from composition of the second layer (AG is air, so very different from the dielectric material of 140); and 
an epitaxial source/drain (S/D) feature (162A) disposed adjacent to the HKMG, wherein the second layer of the dielectric inner spacer is embedded in the epitaxial S/D feature (as shown in Fig. 15E and 21), wherein a sidewall of the first layer is in direct contact with the HKMG (as shown in Fig. 21), and wherein an entirety of an opposing sidewall of the first layer is in direct contact with the second layer (as shown in Fig. 21) and is coplanar with a sidewall of the epitaxial S/D feature (as shown in Fig. 15E & 21).  
Regarding claim 2, Kim teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the sidewall of the epitaxial S/D feature includes a first segment (portion of 162A above the level of the top nanowire channel N3 in Fig. 21) above the first layer and a second segment (portion of 162A below the level of the top nanowire channel N3) below the first layer, wherein the opposing sidewall of the first layer extends continuously from the first segment to the second segment and is coplanar with both the first segment and the second segment (see Fig. 15E of Kim), wherein the first layer includes a first uniform composition of a first dielectric material (material of 140 which is silicon nitride, as stated in [0045] of Kim) having a first dielectric constant (dielectric constant of silicon nitride) and the second layer includes a second uniform composition of a second dielectric material (air in the AG is also a dielectric material) having a second dielectric constant (dielectric constant of air is close to 1), and wherein the second dielectric constant is lower than the first dielectric constant (dielectric constant of air is lower than that of silicon nitride).  
Regarding claim 3, Kim teaches all the limitations of the semiconductor structure of claim 2, and also teaches wherein the HKMG includes a gate dielectric layer (145) surrounding a metal gate electrode (150L), wherein the gate dielectric layer includes a third dielectric material having a third dielectric constant (dielectric constant of the layer 145), and wherein the third dielectric constant is greater than the first dielectric constant (as described in [0065] of Kim, the dielectric constant of layer 145 is high-k range).  
Regarding claim 4, Kim teaches all the limitations of the semiconductor structure of claim 3, and also teaches wherein the third dielectric material is metal-containing (as described in [0065] of Kim), and wherein the first and the second dielectric materials are metal-free (silicon nitride and air are metal-free).  
Regarding claim 5, Kim teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the second layer includes air (as taught in claim 1).  
Regarding claim 6, Kim teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein a thickness (as shown in Fig. 21 of Kim) of the second layer is less than a thickness of the HKMG.  
Regarding claim 7, Kim teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the HKMG includes a top portion (portion of 145-150L above the nanowire channels N1-N3) disposed over the stack of semiconductor layers and a gate spacer (134 in Fig. 20 of Kim) disposed on a sidewall of the top portion of the HKMG, wherein composition of the gate spacer is different from composition of the second layer (materials of 134 is solid, which is different than air), and wherein an interface between the first layer and the second layer is distanced away from the gate spacer in a top view (as viewed from top, the spacer 134 is spaced away from the interface between the first/second layer by the layer 136).  

Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tak et al. (US 2017/0110554 A1).
Regarding claim 8, Tak teaches a semiconductor device (device in Figs. 1A-B and 2B of Tak), comprising: 
a plurality of channel layers (N1-N3 in Fig. 1B) vertically stacked and disposed over a semiconductor substrate (102); 
a metal gate (MG) (150, as described in [0082] of Tak) disposed between the channel layers; 
a first inner spacer (142B-144B in Fig. 2B) disposed on a first sidewall of the MG (sidewall of the portion 150S of the gate 150); 
a source/drain (S/D) feature (162 in Fig. 1B) disposed adjacent to the MG; and 
a first low-k dielectric feature (burial layer 146B in Fig. 2B is a low-k dielectric materials such as SiON, SiOCN… as described in [0102] of Tak) embedded in the first inner spacer, wherein the S/D feature is in direct contact with both the first inner spacer and the first low-k dielectric feature (as indicated in Figs. 1B, 2B and 16C, the S/D region 162 contact both burial layer 146B and the layers 142B-144B), and wherein the first inner spacer directly contacts both top and bottom surfaces of the first low-k dielectric feature (as shown in Fig. 2B of Tak).  
Regarding claim 9, Tak teaches all the limitations of the semiconductor device of claim 8, and also teaches wherein composition of the first inner spacer is different from composition of the first low-k dielectric feature (as described in [0102] of Tak).  
Regarding claim 10, Tak teaches all the limitations of the semiconductor device of claim 9, and also teaches wherein the first inner spacer includes a material (material of layer 142B as stated in [0102] of Tak, for example, SiN) having a first dielectric constant (dielectric constant of 142B) and the first low-k dielectric feature includes a material having a second dielectric constant (dielectric constant of materials for 146B, for example, SiOCN), and wherein the second dielectric constant is less than the first dielectric constant (dielectric constant of SiOCN is smaller than that of SiN).  

Regarding claim 8, Tak teaches a semiconductor device (device in Figs. 1A-B and 2A of Tak), comprising: 
a plurality of channel layers (N1-N3 in Fig. 1B) vertically stacked and disposed over a semiconductor substrate (102); 
a metal gate (MG) (150, as described in [0082] of Tak) disposed between the channel layers; 
a first inner spacer (142A in Fig. 2A) disposed on a first sidewall of the MG (sidewall of the portion 150S of the gate 150); 
a source/drain (S/D) feature (162 in Fig. 1B) disposed adjacent to the MG; and 
a first low-k dielectric feature (liner 144A and the air bubble AS1 enclosed by the liner 144A in Fig. 2A) embedded in the first inner spacer, wherein the S/D feature is in direct contact with both the first inner spacer and the first low-k dielectric feature (as indicated in Figs. 1B, 2A and 16B, the S/D region 162 contact both layers 142A and 144A), and wherein the first inner spacer directly contacts both top and bottom surfaces of the first low-k dielectric feature (as shown in Fig. 2A of Tak).  
Regarding claim 9, Tak teaches all the limitations of the semiconductor device of claim 8, and also teaches wherein composition of the first inner spacer is different from composition of the first low-k dielectric feature (as described in [0096] of Tak).  
Regarding claim 11, Tak teaches all the limitations of the semiconductor device of claim 9, and also teaches wherein the first low-k dielectric feature has higher porosity than the first inner spacer (as shown in Fig. 2A of Tak, the bubble AS1 has air in it so the feature 144A has higher porosity than the layer 142A). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tak as applied to claim 8 above, and further in view of Chen et al. (US 2020/0135922 A1).
Regarding claim 13, Tak teaches all the limitations of the semiconductor device of claim 8, and further comprising: 
a second inner spacer (the layer 142A of the top spacer 140A in a gate structure in Fig. 1B) disposed on a second sidewall (sidewall of the top sub-gate portion 150S under the main portion 150M) of the MG above the first sidewall of the MG; 
a second low-k dielectric feature (the top spacer 140 also has structure of 140A in Fig. 2A of Tak so) embedded in the second inner spacer, wherein the S/D feature is in direct contact with both the second inner spacer and the second low-k dielectric feature (as shown in Fig. 2A), and wherein the second inner spacer directly contacts both top and bottom surfaces of the second low-k dielectric feature; 
a top metal gate (top MG) (150M in Fig. 2A) disposed over the plurality of channel layers and extending continuously to the MG (as shown in Fig. 1C); and 
a gate spacer (134-138 in Fig. 1B of Tak) disposed on a sidewall of the top MG, wherein from a top view an interface between the first low-k dielectric feature and the S/D feature has a first distance (distance from center of the gate structure to the S/D 162A at the level of the first, aka lower, low-k dielectric feature 144A-AS1) from the gate spacer, an interface between the second low-k dielectric feature and the S/D feature has a second distance (distance from center of the gate structure to the S/D 162A at the level of the second, aka top, low-k dielectric feature 144A-AS1) from the gate spacer, and wherein the MG includes a gate dielectric layer (145 in Fig. 1B of Tak) wrapping around each channel layer and a metal gate electrode (150) disposed over the gate dielectric layer.  
But Tak does not teach wherein the first distance is larger than the second distance.
Chen teaches a method of forming a finFET (Fig. 2 of Chen).  The S/D region of the finFET is formed by a method such that the S/D region is widest near the top surface of the substrate and becomes narrower as depth is increased. This effectively yields a channel region with shorter channel length near the gate and longer channel length as depth is increased.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D region of Tak as Chen disclosed in order to improve carrier mobility in the channel region while obtain more reliable device (see [0003] of Chen).
As incorporated, the top nanowire channel N3 of Tak would have shorter length than the lower nanowire channel N2 and N1.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Tak as applied to claim 8 above, and further in view of Mochizuki et al. (US 2018/0358435 A1).
Regarding claim 28, Tak teaches all the limitations of the semiconductor device of claim 8, but does not teach wherein a length of the first low-k dielectric feature along a lengthwise direction of plurality of channel layers is about 3% to about 15% of a length of the S/D feature.  
Mochizuki teaches a semiconductor device (Fig. 9 of Mochizuki) with a low-k dielectric feature (air gap 32) protrudes into the epitaxial S/D feature (30).  The low-k dielectric feature is about 1/10 the length of the epitaxial S/D feature.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the length of the low-k dielectric feature along a lengthwise direction of the stack of semiconductor layers is about 3% to about 15% of a length of the S/D feature as disclosed by Mochizuki in order to effectively reduce the parasitic capacitance between the gate and the S/D feature.  If the low-k dielectric feature is too long, it would affect the electrical properties of the S/D feature.  If the low-k dielectric feature is too short, it would not be effective in reducing the parasitic capacitance.

Allowable Subject Matter
Claims 21-24, 26-27, and 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the prior art of record does not disclose or fairly suggest a semiconductor structure with “an epitaxial source/drain (S/D) feature disposed adjacent to the gate structure, wherein the second layer of the first dielectric inner spacer protrudes into the epitaxial S/D feature, wherein the epitaxial S/D feature directly contacts both the first layer and the second layer, and wherein the first layer directly contacts both top and bottom surfaces of the second layer” along with other limitations of the claim. 
The prior art of record are Tak et al. (US 2017/0110554 A1), and Yamashita et al. (US 2018/0315828 A1), Mochizuki et al. (US 2018/0358435 A1).
Tak teaches a semiconductor structure (Figs. 1A-1C, 2A-2C).  The inner spacer (140A-140C in Figs. 2A-2C) includes a first layer and a second layer wherein composition of the first layer is different than that of the second layer (see [0102] of Tak) and wherein the first layer contacts both top and bottom surfaces of the second layer.  However, Tak does not teach that the second layer protrudes into the epitaxial S/D feature and the epitaxial S/D feature contacts both first and second layers.
Yamashita teaches a semiconductor structure (Fig. 10 of Yamashita).  The inner spacer includes a first layer (502) and a second layer (504) wherein the epitaxial S/D feature (1002) directly contacts both first and second layers (see Fig. 10 of Yamashita), and wherein the second layer protrudes into the epitaxial S/D feature.  However, Yamashita does not teach that the first layer contacts both top and bottom surfaces of the second layer.
Mochizuki teaches a semiconductor structure (Fig. 11 of Mochizuki).  The inner spacer includes a first layer (24P) and a second layer (26P), wherein the second layer protrudes into the epitaxial S/D feature (30), and wherein the first layer contacts both top and bottom surfaces of the second layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822